DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/7/2022 has been entered. Claims 1-3 and 5-17 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 8/7/2022 have been fully considered but they are not persuasive. With regard to applicant’s argument that Bagga does not teach or suggest an implant comprising a sheath having a first section welded or sealed to a second section as recited in newly amended claim 1, the examiner disagrees. The coating/sheath (30) taught by Bagga is shown to have a first section (left side; see annotated fig. 6A below) and a second section (right side; see annotated fig. 6A below) that are comprised of sheets, at least to the same extent as applicant’s (see 112 rejection below), particularly since the term sheet is defined by Macmillan Dictionary as: a thin flat piece of paper, metal, plastic, glass, etc. and fig. 6A, for example, shows that the first and second sections of the coating (30) are each a thin flat piece of polymer. Further, Bagga teaches that the coating is sealed at the edge to produce a cylindrical or rod-shaped sheath around the core of allograft material/osteoconductive supporting bodies (paragraph 0129).
[AltContent: textbox (Second section)][AltContent: textbox (First section)][AltContent: connector]
    PNG
    media_image1.png
    289
    408
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 2-17 are also rejected because they depend from claim 1. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Page 39 of applicant’s specification discloses welding prepared films to form a small bag or sealing foils by means of a tissue adhesive. However, first and section sections comprised of sheets that are welded or sealed to form a sheath are not proper described in the application as filed. Though the term “sheet” and the terms “film” or “foil” can be construed as having a similar meaning, applicant’s disclosure does not indicate that the terms are interchangeable. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 12-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2014/0271779 A1 to Bagga et al. (Bagga).
Regarding at least claim 1
Bagga teaches synthetic, bioactive ultra-porous bone graft materials having an engineered porosity, and implants formed from such materials (abstract). Bagga meets the limitations of an implant for the treatment and/or biological reconstruction of a bone defect (abstract discloses implants suitable for bone tissue regeneration and/or repair), comprising osteoconductive supporting bodies (paragraph 0093 discloses that the implants are osteoconductive), and a sheath (polymer coating; paragraph 0076) that at least partially surrounds the osteoconductive supporting bodies (paragraph 0079 discloses that the graft material can be encased by the polymer in an envelope-like fashion), the sheath comprising a sheath material that is soluble in water or in a water-containing liquid (paragraph 0076 discloses that the polymer coating may be partially or fully water soluble), and wherein the sheath has a first section (left side; see annotated fig. 6A above) and a second section (right side; see annotated fig. 6A above) that are comprised of sheets, at least to the same extent as applicant’s (fig. 6A, for example, shows that the first and second sections of the coating (30) are each a thin flat piece of polymer; also see 112 rejection above), and wherein the sheath is formed by welding or sealing the first section and the second section (paragraph 0129 of Bagga teaches that the coating is sealed at the edge to produce a cylindrical or rod-shaped sheath around the core of allograft material/osteoconductive supporting bodies).
Regarding at least claim 3
Bagga teaches the implant according to claim 1 wherein the sheath material comprises polyvinyl alcohol, polyethylene glycol, ethylene oxide-propylene oxide copolymers (EO-PO copolymers), ethylene oxide-propylene oxide block Page 3 of 9PATENT copolymers (EO-PO block copolymers), acrylic acid homopolymers, acrylic acid copolymers, polyvinylpyrrolidone homopolymers, polyvinylpyrrolidone copolymers or mixtures thereof (paragraph 0076 discloses that the polymer coating may be polyvinyl alcohol (PVA) or poly(vinyl pyrrolidones)).  
Regarding at least claim 5
Bagga teaches the implant according to claim 1, wherein the first and second sections differ from one another with regard to the solubility of the sheath in water or in a water-containing liquid or with regard to the thickness of the sheath or with regard to the structure of the sheath (the varying or alternating materials disclosed in paragraph 0091 meet the limitation of differing sections with regard to structure and paragraph 0081 discloses concentration of material that is greater at one end of the implant than another which meets the limitation of differing sections with regard to thickness).  
Regarding at least claim 6
Bagga teaches the implant according to claim 1 wherein the first and second sections differ from one another with regard to chemical composition (paragraph 0080 discloses variation in location as well as the material of the composite relative to the implant as a whole allows the user to design an implant with an engineered porosity which meets the limitation of sections differing with regard to chemical composition as claimed).
Regarding at least claim 12
Bagga teaches the implant according to claim 1, wherein the first section has a smaller thickness than the second section (paragraph 0081 discloses concentration of material being greater at one end of the implant than another by rolling at an angle so that the material is non-uniformly distributed along the length of the rolled construct, which meets the limitation of two sections having different thickness such that one section has a smaller thickness than the second section).  
Regarding at least claim 13
Bagga teaches the implant according to claim 1, wherein the first section is non-textile and the second section is textile (paragraph 0077 teaches that the polymeric component may comprise a solid layer, a porous layer or perforated layer, or a mesh or woven layer/textile second section of material having channels/non-textile first section therein).  
Regarding at least claim 14
Bagga teaches the implant according to claim 1, wherein the first section is configured to face a bone in the implanted state and the second section is configured to face an artificial socket in the implanted state (paragraph 0038 discloses that the implants are formed from materials that are engineered with a combination of structural and functional features that act in synergy to allow the bone graft implant to support cell proliferation and new tissue growth over time, and has a first section that is fully capable of facing a bone and a second section facing an artificial socket in the implanted state. It is noted that the artificial socket is not positively recited and is given little to no patentable weight.).  
Regarding at least claim 15
Bagga teaches the implant according to claim 1, wherein the osteoconductive supporting bodies are present in isolated form (paragraph 0078 disclose that the graft material may be formed or shaped into an initial geometry/isolated form, and then coated with the biocompatible polymer) and comprise apatite, tricalcium phosphate, biphasic calcium phosphate or a combination thereof (paragraph 0094 discloses that the implant includes trace elements that may be coated with tricalcium phosphate, hydroxyapatite, or the like).  
Regarding at least claim 17
Bagga teaches the implant according to claim 15, wherein the apatite, tricalcium phosphate, or a combination thereof are non-porous (paragraph 0087 discloses that the bioactive glass fibers may be substituted or supplemented with bioactive granules that may be solid/non-porous or porous).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagga, as applied to claim 1, in view of US Patent Application Publication No. 2013/0101673A1 to Borden (Borden).
Bagga teaches the implant according to claim 1. However, Bagga does not teach wherein the sheath material comprises starch, amylose, amylopectin, dextran, methyl cellulose, hydroxymethyl cellulose, ethyl cellulose, hydroxyethyl cellulose, propyl cellulose, hydroxypropyl cellulose, butyl cellulose, hydroxybutyl cellulose, hydroxyethylmethyl cellulose, hydroxypropylmethyl cellulose, carboxymethyl cellulose, hyaluronic acid, chondroitin-4-sulfate, chondroitin-6-sulfate, keratin sulfate, alginic acid, heparin, heparan sulfate, chitosan, salts thereof or mixtures thereof.
Borden teaches implantable compositions comprising substantially spherical bioactive glass particles (abstract). Borden meets the limitations of an implant for the treatment and/or biological reconstruction of a bone defect (paragraph 0027 teaches that the materials of the invention can be used as implantable bone grafts in all areas of the skeleton), comprising osteoconductive supporting bodies (paragraph 0042 discloses particles that function as an osteoconductive surface throughout the healing process), and a sheath (paragraph 0049 discloses an outer coating) that at least partially surrounds the osteoconductive supporting bodies (fig. 7 shows that the coating surrounds the bodies), the sheath comprising a sheath material that is soluble in water or in a water-containing liquid (paragraph 0049 discloses that the coating can include water-soluble, bioresorbable materials), wherein the sheath material comprises starch, amylose, amylopectin, dextran, methyl cellulose, hydroxymethyl cellulose, ethyl cellulose, hydroxyethyl cellulose, propyl cellulose, hydroxypropyl cellulose, butyl cellulose, hydroxybutyl cellulose, hydroxyethylmethyl cellulose, hydroxypropylmethyl cellulose, carboxymethyl cellulose, hyaluronic acid, chondroitin-4-sulfate, chondroitin-6-sulfate, keratin sulfate, alginic acid, heparin, heparan sulfate, chitosan, salts thereof or mixtures thereof (paragraph 0049 discloses hyaluronic acid, gelatin, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the sheath of Bagga to comprise hyaluronic acid or gelatin, as taught by Borden, since these materials are well known as suitable polymers for use as polymeric coatings that surround osteoconductive supporting bodies, similar to that taught by Bagga, and particularly since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The examiner also notes that there is a lack of any disclosed criticality of any particular material claimed in claim 2 over those claimed in claim 3.
Claims 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagga, as applied to claim 1, in view of US Patent Application Publication No. 2007/0009606 A1 to Serdy et al. (Serdy).
Regarding at least claim 7
Bagga teaches the implant according to claim 1. However, Bagga does not appear to teach wherein the first section comprises a sheath material that is more soluble in water or in a water-containing liquid than the second section.  
Serdy teaches biostructures for implantation into the human body or for growth of tissue (paragraph 0003). Serdy teaches that two water-soluble substances can be chosen so as to have sufficiently different solubilities in water, for the purpose of giving more control over the pore structure of the biostructure than would be available from a material having a more uniform solubility (paragraphs 0055-0056).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the first and second sections of the sheath of Bagga to comprise a material more soluble in the first section than the second section, in order to give more control over the pore structure, as taught by Serdy, particularly since Bagga recognizes that porosities and pore size distribution play a critical role in the clinical success of bone graft materials (paragraph 0053).
Regarding at least claim 10
Bagga teaches the implant according to claim 1. However, Bagga does not appear to teach wherein the first section comprises a higher proportion of a sheath material that is soluble in water or in a water-containing liquid than the second section.
Serdy teaches biostructures for implantation into the human body or for growth of tissue (paragraph 0003). Serdy teaches that two water-soluble substances can be chosen so as to have sufficiently different solubilities in water, for the purpose of giving more control over the pore structure of the biostructure than would be available from a material having a more uniform solubility (paragraphs 0055-0056). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the first section of the sheath of Bagga to comprise a higher proportion of a sheath material that is soluble in water or in a water-containing liquid than the second section, in order to give more control over the pore structure, as taught by Serdy, particularly since Bagga recognizes that porosities and pore size distribution play a critical role in the clinical success of bone graft materials (paragraph 0053).
Regarding at least claim 11
Bagga teaches the implant according to claim 1. However, Bagga does not appear to teach wherein the first section comprises a sheath material that is soluble in water or in a water-containing liquid or consists of such a sheath material, whereas and the second section comprises a sheath material that is insoluble in water or in a water-containing liquid.  
Serdy teaches biostructures for implantation into the human body or for growth of tissue (paragraph 0003). Serdy teaches that two water-soluble substances can be chosen so as to have sufficiently different solubilities in water, for the purpose of giving more control over the pore structure of the biostructure than would be available from a material having a more uniform solubility (paragraphs 0055-0056). As a third component, the mixture of Serdy can optionally contain particles of a material which is substantially insoluble, for the purpose of being useful for bone growth applications and supporting ingrowth of bone (paragraph 0065).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the first section of the sheath of Bagga to comprise a sheath material that is soluble in water or in a water-containing, in order to give more control over the pore structure, as taught by Serdy, particularly since Bagga recognizes that porosities and pore size distribution play a critical role in the clinical success of bone graft materials (paragraph 0053), and the second section of Bagga to comprises a sheath material that is insoluble in water or in a water-containing liquid, in order to support ingrowth of bone, as taught by Serdy, which is also desired by Bagga (paragraph 0096).  
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagga, as applied to claim 1, in view of US Patent Application Publication No. 2010/0096320 A1 to Opperman (Opperman).
Regarding at least claim 8
Bagga teaches the implant according to claim 1. However, Bagga does not appear to teach wherein the first section comprises a less cross-linked sheath material that is soluble in water or in a water-containing liquid or consists of such sheath material than the second section.  
Opperman teaches hydrophilic polymeric coatings formed on all or a portion of the surface of an implantable medical device, including orthopedic devices (paragraphs 0078-0079 and claim 44). The hydrophilic polymers used by Opperman are typically soluble in water (paragraph 0084) and include hydroxymethylcellulose, poly(vinylpyrrolidone), etc. (paragraphs 0085-0086). Opperman also teaches a crosslinking agent that can be added to improve properties of the coating, such as durability (paragraph 0120). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath of Bagga such that the first section comprises a less cross-linked sheath material that is soluble in water or in a water-containing liquid than the second section, in order to provide a section of the sheath that has improved durability, as taught by Opperman, depending on the anatomical requirements of the individual and the tissue surrounding the implant, as acknowledged by Bagga (paragraphs 0090 and 0096). The examiner notes that the term “less cross-linked” can be interpreted as any cross-linking that is less than a cross-linked material, including a non-cross-linked material.
Regarding at least claim 9
Bagga teaches the implant according to claim 1. However, Bagga does not appear to teach wherein the first section comprises a non-cross-linked sheath material that is soluble in water or in a water-containing liquid and the second section comprises a cross-linked sheath material that is soluble in water or in a water-containing liquid.  
Opperman teaches hydrophilic polymeric coatings formed on all or a portion of the surface of an implantable medical device, including orthopedic devices (paragraphs 0078-0079 and claim 44). The hydrophilic polymers used by Opperman are typically soluble in water (paragraph 0084) and include hydroxymethylcellulose, poly(vinylpyrrolidone), etc. (paragraphs 0085-0086). Opperman also teaches a crosslinking agent that can be added to improve properties of the coating, such as durability (paragraph 0120). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath of Bagga such that the first section comprises a non-cross-linked sheath material that is soluble in water or in a water-containing liquid and the second section comprises a cross-linked sheath material that is soluble in water or in a water-containing liquid, in order to provide a section of the sheath that has improved durability, as taught by Opperman, depending on the anatomical requirements of the individual and the tissue surrounding the implant, as acknowledged by Bagga (paragraphs 0090 and 0096).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagga.
Bagga teaches the implant according to claim 15. Bagga also teaches wherein the osteoconductive supporting bodies have a porosity of 10% to 90%, for the purpose of providing a porosity that it is not too high such that there is not enough base material left after resorption to support osteoconduction and not too low such that there is too much material that has to be resorbed (paragraph 0010).
MPEP 2144.05 states that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the porosity of the osteoconductive supporting bodies to be between 1% to 50%, since this range overlaps the range taught by Bagga, and would therefore provide a porosity that it is not too high such that there is not enough base material left after resorption to support osteoconduction and not too low such that there is too much material that has to be resorbed, as taught by Bagga. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774